Exhibit 10.10

 


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT


 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”),
originally made and entered into as of the 5th day of January, 1994 (the
“Original Effective Date”), and thereafter amended from time to time and amended
and restated in its entirety effective as of January 1, 2005 (the “Effective
Date”), by and between Alexandria Real Estate Equities, Inc., a Maryland
corporation (“Corporation”) and Joel S. Marcus, an individual (“Officer”), is
hereby further amended and restated in its entirety effective as of January 1,
2005 to read as follows:

 


RECITAL


 

WHEREAS, Corporation desires to continue to employ Officer as its Vice Chairman
and Chief Executive Officer, and Officer is willing to continue to accept such
employment by Corporation, on the terms and subject to the conditions set forth
in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree to amend and restate this
Agreement as follows:

 

1.                                    Position and Duties; Location.

 

During the Term (as defined below), Officer agrees to be employed by and to
serve Corporation as its Vice Chairman and Chief Executive Officer.  In
addition, Officer agrees to serve in such capacities for Corporation’s
subsidiaries, and in such additional capacities consistent with Officer’s
current position as a senior executive officer, as may be determined by the
Board of Directors of Corporation (the “Board”).  Corporation agrees to employ
and retain Officer in such capacities.  Officer shall devote such of his
business time, energy, and skill to the affairs of Corporation and its
subsidiaries as shall be necessary to perform the duties of such positions. 
Notwithstanding the foregoing, subject to any written policies of Corporation,
nothing in this Agreement shall preclude Officer from (i) engaging in charitable
and community affairs and not-for-profit activities, so long as they are
consistent with his duties and responsibilities under this Agreement;
(ii) managing his family and other personal investments; (iii) serving on the
boards of directors of non-profit companies; and (iv) serving on the boards of
directors of other for-profit companies; provided, however, that, prior to
accepting a position hereafter on any such for-profit board of directors,
Officer shall obtain the approval of the Board (or, if applicable, the
appropriate committee thereof), which shall not be unreasonably withheld; and
provided, further, however, that Officer shall submit to the Board (or the
appropriate committee thereof) a list of any for-profit boards of directors on
which Officer is serving as of the Effective Date.  Officer shall only report to
and be responsible directly to the Chairman of the Board and to the Board and at
all times during the Term shall have powers and duties at least commensurate
with his positions, including, without limitation, the right to hire or
terminate any subordinate officers and any employees without the approval or
consent of the Board or any other officer of Corporation; provided, however,
that Officer shall consult with the Board before exercising his right to hire or
terminate the Chief Financial Officer, Chief Operating Officer, and President of
Corporation; and provided further that Officer and Corporation acknowledge that
nothing in this Agreement modifies the authority of the Compensation Committee
of the Board to establish the aggregate compensation levels of senior officers,
above the level of vice president, of Corporation.  Officer shall be based at
the principal executive offices of Corporation in the Los Angeles, California
metropolitan area, except for reasonable required travel on Corporation’s
business.

 

--------------------------------------------------------------------------------


 

2.                                    Term of Employment.

 

The Term of this Agreement (the “Term”) shall be for a period commencing on
January 1, 2005 and ending on December 31, 2010 (together with any later date
resulting from an extension as contemplated below, the “Termination Date”),
unless terminated earlier pursuant to this Agreement (the “Early Termination
Date,” and, as the context so requires, a “Termination Date”).  Commencing on
December 31, 2010, and on each subsequent anniversary thereof, the Term shall be
automatically extended for one additional year unless, no later than six months
before such date, either party shall have given written notice to the other that
it does not wish to extend the Term.  References herein to the Term shall refer
to both the initial Term and any such extended Term.

 

3.                                    Compensation, Benefits and Reimbursement.

 

3.1                            Base Salary.  During the Term, Officer shall be
entitled to the following base salary:

 

(a)                               Minimum Base Salary.  During the Term and
subject to the terms and conditions set forth herein, Corporation agrees to pay
to Officer an annual “Base Salary” of $675,000 (which for 2008 is $750,000), or
such higher amount as may from time to time be determined by Corporation;
provided, however, that Officer’s Base Salary for 2009 (only) shall be
$500,000.  Unless otherwise agreed in writing by Officer and Corporation, the
salary shall be payable in substantially equal semi-monthly installments in
accordance with the standard policies of Corporation in existence from time to
time.

 

(b)                              Earned Base Salary.  For purposes of any early
termination of this Agreement as provided in Paragraph 4 below, the term “Earned
Base Salary” shall mean all semi-monthly installments of the Base Salary which
have become due and payable to Officer, together with any partial monthly
installment prorated on a daily basis up to and including the applicable
Termination Date.

 

3.2                            Increases in Base Salary.  Officer’s Base Salary
shall be reviewed no less frequently than on each anniversary of the Effective
Date during the Term by the Board (or such committee as may be appointed by the
Board for such purpose).  Subject to Paragraph 3.1(a), the Base Salary payable
to Officer shall be increased on each such anniversary date (and such other
times as the Board or a committee of the Board may deem appropriate during the
Term) to an amount determined by the Board (or a committee of the Board).  Each
such new Base Salary shall become the base for each successive annual increase;
provided, however, that (i) subject to Paragraph 3.1(a), such increase, at a
minimum, shall be equal to the cumulative cost-of-living increment as reported
in the “Consumer Price Index, Los Angeles, California, All Items,” published by
the U.S. Department of Labor (using January 1, 2005 as the base date for
comparison), and (ii) effective following January 1, 2009, the amount of Base
Salary for purposes of determining such increase shall be the greater of the
Base Salary in effect on the date of determination or the Unreduced Base Salary
(as defined below).  Any increase in Base Salary or other compensation shall in
no way limit or reduce any other obligations of Corporation hereunder and,
subject to Paragraph 3.1(a), once established at an increased specified rate,
Officer’s Base Salary shall not be reduced unless Officer otherwise agrees in
writing.  For purposes of this Agreement, “Unreduced Base Salary” shall mean an
amount equal to $750,000 plus the cumulative cost-of-living increment, as of
January 1, 2009, as reported in the “Consumer Price Index, Los Angeles,
California, All Items,” published by the U.S. Department of Labor.

 

3.3                            Bonus.  During the Term, Officer is eligible for
the following cash bonus (each, a “Bonus”):

 

2

--------------------------------------------------------------------------------


 

(a)                               Bonus.  Officer shall be eligible to receive a
Bonus for each fiscal year of Corporation (or portion thereof) during the Term,
with the Bonus to consist of (i) a retention bonus equal to 50% of Base Salary
(the “Retention Bonus”), which shall be deemed earned as of January 1 of the
next fiscal year and paid no later than the end of the first quarter of that
next fiscal year; and (ii) an amount (the “Performance Bonus”) as determined in
the sole discretion of the Board (or a committee of the Board) based upon its
evaluation of Officer’s performance during such year and such other factors and
conditions as the Board (or a committee of the Board) deems relevant (the
“Performance Bonus Criteria”), with the amount payable upon achievement of
target levels of performance being no less than 50% of Base Salary (the
“Performance Bonus Target”); provided, however, that (A) the Board, in its
reasonable discretion, may provide for an award in an amount less than the
Performance Bonus Target in the event that the Performance Bonus Criteria are
not fully achieved and for an award in an amount more than the Performance Bonus
Target in the event that the Performance Bonus Criteria are exceeded and
(B) effective following January 1, 2009, the amount of Base Salary for purposes
of determining the Bonus shall be the greater of the Base Salary in effect for
the applicable fiscal year or Unreduced Base Salary.  Any such Performance Bonus
shall be payable within 185 days after the end of Corporation’s fiscal year to
which such Bonus relates.  Officer shall also receive a cash signing bonus,
which shall be earned and paid on a monthly basis in the form of twelve (12)
monthly payments of $100,000 each, beginning with a $100,000 payment on April 1,
2006, and ending with the twelfth payment on March 1, 2007.

 

(b)                              Determination of Bonus.  The Performance Bonus
Criteria shall be developed in the reasonable discretion of the Board (or a
committee of the Board) after consultation with Officer.

 

3.4                            Additional Benefits.  During the Term, Officer
shall be entitled to the following additional benefits:

 

(a)                               Officer Benefits.  Officer shall be eligible
to participate in such of Corporation’s benefit and deferred compensation plans
as are made available to executive officers of Corporation, including, without
limitation, Corporation’s stock incentive and other equity-based compensation
plans, annual incentive compensation plans, profit sharing/pension plans,
deferred compensation plans, annual physical examinations, dental plans, vision
plans, sick pay, medical plans, personal catastrophe and accidental death
insurance plans, financial planning, automobile arrangements, retirement plans
and supplementary executive retirement plans, if any.  For purposes of
establishing the length of service under any benefit plans or programs of
Corporation, Officer’s employment with Corporation shall be deemed to have
commenced on the Original Effective Date of this Agreement.

 

(b)                              Vacation.  Officer shall be entitled to accrue
a minimum of six weeks of paid vacation during each year during the Term and any
extensions thereof, prorated for partial years.  Any accrued vacation not taken
during any year may be carried forward to subsequent years; provided that
Officer may not accrue more than 12 weeks of unused vacation at any time. 
Unused vacation in excess of Officer’s allowable accrued vacation under the
foregoing proviso shall be promptly paid to Officer at the end of each year in a
cash amount equal to (i) the number of weeks of excess vacation time, multiplied
by (ii) weekly Base Salary.

 

(c)                               Life Insurance.  During the Term, Corporation
shall, at its sole cost and expense, procure and keep in effect term life
insurance (a minimum five year term certain policy) on the life of Officer,
payable to such beneficiaries as Officer may from time to time designate, in the
aggregate amount of $5,000,000.  Such policy shall be owned by Officer or by a
member of his immediate family.  Corporation shall have no incidents of
ownership therein.

 

(d)                              Disability Insurance.  During the Term,
Corporation shall, at its sole cost and expense, procure and keep in effect
long-term disability and short-term disability coverage (the

 

–3–

--------------------------------------------------------------------------------


 

“Disability Policy”) similar to Officer’s current disability insurance policy on
Officer (or, if better, any subsequent policy), payable to Officer in an annual
amount not less than 60% of Officer’s then existing Base Salary, Retention
Bonus, Performance Bonus, and other cash compensation subject to such
limitations as may be applicable under California law and under standard
insurance underwriters requirements; provided, however, that if such annual
amount is based on a level of Base Salary that is less than the level of
Unreduced Base Salary and Officer becomes entitled to disability payments under
the Disability Policy, Corporation shall provide a supplemental payment to
Officer in an amount equal to the difference between (i) the amount of the
disability payments under the Disability Policy and (ii) the amount of the
disability payments that Officer would have been entitled to receive under the
Disability Policy if such annual amount had been based on a level of Base Salary
equal to Unreduced Base Salary.  Any such supplemental payments shall be made at
the same time as the disability payments are made to Officer under the
Disability Policy.  The premiums for the foregoing coverage shall be included in
Officer’s gross income.

 

(e)                              Reimbursement for Expenses.  During the Term,
Corporation shall reimburse Officer for all reasonable out-of-pocket business
and/or entertainment expenses incurred by Officer for the purpose of and in
connection with the performance of his services pursuant to this Agreement. 
Officer shall be entitled to such reimbursement upon the presentation by Officer
to Corporation of vouchers or other statements itemizing such expenses in
reasonable detail consistent with Corporation’s policies.  In addition, Officer
shall be entitled to reimbursement for (i) dues and membership fees in
professional organizations and/or industry associations in which Officer is
currently a member or becomes a member; (ii) appropriate industry seminars and
mandatory continuing education and (iii) membership in a health club or other
health-related activity of Officer’s choosing up to a maximum annual fee of
$5,000.  The amount of expenses eligible for reimbursement pursuant to this
Paragraph 3.4(e) during a calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year.  Without extending the
time of payment that would apply in the absence of this sentence, Corporation
shall reimburse Officer for any expense eligible for reimbursement pursuant to
this Paragraph 3.4(e) on or before the end of the calendar year following the
calendar year in which the expense was incurred.  Corporation shall pay Officer
for all reasonable attorney’s fees, disbursements and costs incurred by Officer
in connection with the negotiation, preparation and execution of this Agreement,
within 15 days following presentation of invoices which have been paid.

 

(f)                                  Withholding.  Compensation and benefits
paid to Officer under this Agreement shall be subject to applicable federal,
state and local wage deductions and other deductions required by law.

 

(g)                              Certain Restricted Stock; Certain Other
Equity-Related Provisions.  Effective as of the date that this Agreement was
originally executed by Corporation and Officer, Officer was granted 30,000
shares of restricted stock of Corporation as a stock signing bonus in
recognition of, among other things, his superior performance during his previous
period of employment.  These 30,000 shares of restricted stock were granted
effective January 1, 2006 and vested 1/24th each month over the 24-month period
from January 1, 2006 through December 31, 2007.

 

In addition, effective as of January 1, 2009, for his execution hereof, Officer
shall be granted a number of shares of restricted stock of Corporation that have
an aggregate fair market value of $1,000,000 (based on the closing price of
Corporation’s stock on December 31, 2008), which shares shall vest 1/24th each
month over the 24-month period from January 1, 2009 through December 31, 2010.

 

In addition, without limiting the generality of Paragraph 3.4(a) above, Officer
shall be eligible during the Term to participate in any stock incentive or other
equity-based compensation plans of Corporation on a basis that is no less
favorable than that applicable to other senior executives of

 

–4–

--------------------------------------------------------------------------------


 

Corporation.  With respect to restricted stock and other equity or equity-based
compensation awards (excluding awards of stock options and stock appreciation
rights), Corporation shall pay Officer an additional cash amount as a tax
gross-up upon each vesting or other taxation date with respect to such awards
equal to 40% of the value of the shares,  other property or cash included in
Officer’s taxable income on such date (but not more than $1 million in any
calendar year; provided that any unused potential gross-up under such $1 million
cap shall be carried over and available so as to increase the cap for the next
and all subsequent years for which there could be a required gross-up payment,
until such carried-over amount is used up); regardless of whether the applicable
award was, is or will be made before, concurrently with or after the date
hereof.  Officer will receive the full cash dividends attributable to all
nonforfeited shares of restricted stock (or units), regardless of whether such
shares (or units) have become vested on or before the record date for such
dividends on the shares (or, as applicable, the underlying shares).  Upon a
Change in Control (as defined below), (i) any and all equity or equity-based
compensation shall vest; and (ii) any and all options shall be exercisable for
their full terms without regard to the termination of Officer’s employment.

 

4.                                    Termination of this Agreement.

 

4.1                            Termination by Corporation Defined.

 

(a)                               Termination Without Cause. Subject to the
provisions set forth in Paragraph 4.3 below, “Termination Without Cause” shall
constitute any termination of Officer’s employment by Corporation other than
termination for Cause (as defined below).

 

(b)                              Termination for Cause. Subject to the
provisions set forth in Paragraph 4.3 below, prior to the Termination Date,
Corporation shall have the right to terminate this Agreement for Cause 30 days
after written notice has been delivered to Officer, which notice shall specify
the specific facts relating to and reason for, and the effective date of, such
termination (which date shall be the applicable Early Termination Date).  For
purposes of this Agreement, “Cause” shall mean the following:

 

(i)                                   Officer’s use of alcohol or narcotics
which proximately results in the willful material breach or habitual willful
neglect of Officer’s duties under this Agreement;

 

(ii)                                Officer’s criminal conviction of fraud,
embezzlement, misappropriation of assets, or any felony, but in no event traffic
or similar violations; or

 

(iii)                             Officer’s willful Material Breach (as defined
below) of this Agreement, if such willful Material Breach is not cured by
Officer within 30 days after Corporation’s written notice thereof specifying the
nature of such willful Material Breach.  For purposes of this Paragraph 4.1(b),
the term willful “Material Breach” (A) shall mean the substantial and continual
willful nonperformance of Officer’s material duties under this Agreement
resulting from Officer’s gross negligence or willful misconduct which the Board
reasonably determines has resulted in material injury to Corporation and
(B) notwithstanding anything in this Paragraph 4.1(b) to the contrary, the term
willful “Material Breach” shall include Officer’s willful material violation of
any specific and proper resolution passed by the Board (or a committee thereof)
consistent with this Agreement.

 

Notwithstanding the foregoing, Cause shall in no event be deemed to exist except
(i) as to any event or condition allegedly constituting Cause, as to which
notice is given not more than 30 days following the date that such event or
condition first becomes known to the Board, and (ii) upon a finding reflected in
a resolution of the Board approved by at least two-thirds of the members of the
Board,

 

–5–

--------------------------------------------------------------------------------


 

excluding Officer (whose finding shall not be binding upon or entitled to any
deference by any court, arbitrator or other decision-maker ruling on this
Agreement), at a meeting of which Officer shall have been given proper notice
and at which Officer (and Officer’s counsel) shall have a reasonable opportunity
to present Officer’s case.

 

For purposes of this Paragraph 4.1(b), no act or omission or other conduct shall
be considered “willful” if Officer believed in good faith that such act or
omission or conduct was in or not opposed to the best interests of Corporation.

 

(c)                               Termination by Reason of Death or Disability. 
Subject to the provisions set forth in Paragraph 4.3 below, prior to the
Termination Date, Corporation shall have the right to terminate this Agreement
by reason of Officer’s death or Permanent Disability.  For purposes of this
benefit, “Permanent Disability” shall mean any physical or mental disability
which causes Officer to be unable to perform all of Officer’s material duties as
an employee of Corporation for 180 consecutive business days.  Notwithstanding
the foregoing, if Corporation asserts that Officer has a Permanent Disability;
(i)  Corporation shall give Officer at least 15 business days’ advance written
notice thereof; (ii) Officer shall have the right within 10 business days after
such notice to dispute Corporation’s assertion; (iii) within 10 business days
after exercising such right Officer shall submit to a physical examination by a
physician affiliated with any major metropolitan hospital and selected by
Officer; provided, however, that, prior to such physical examination, Officer
shall obtain the approval of the Board (or if applicable, its designated
committee) with respect to the selection of such physician, which approval shall
not be unreasonably withheld; and (iv) if such physician shall issue his written
statement to the effect that in his opinion, based on his diagnosis, Officer is
capable of resuming his employment and devoting his full time and energy to
discharging his duties within 10 business days after the date of such statement,
Corporation shall not have the right to terminate Officer under this
Paragraph 4.1(c) without further dispute.

 

4.2                            Termination by Officer Defined.

 

(a)                               Termination Other than for Good Reason. 
Subject to the provisions set forth in Paragraph 4.3 below, Officer shall have
the right to terminate this Agreement for any reason other than for Good Reason
(as defined below), at any time prior to the Termination Date, upon written
notice delivered to Corporation 30 days prior to the effective date of
termination specified in such notice (which date shall be the applicable Early
Termination Date).

 

(b)                              Termination for Good Reason.  Subject to the
provisions of Paragraph 4.3 below, Officer shall have the right to terminate
this Agreement prior to the Termination Date in the event of Good Reason.  For
the purposes of this Agreement, “Good Reason” shall mean, without Officer’s
express written consent, the occurrence of any of the following circumstances,
and in the case of clauses (i), (iii), (v), (vi), (vii), (viii) and (ix) of this
Paragraph 4.2(b), failure of Corporation to cure such circumstances within 30
days after written notice thereof specifying the nature of such circumstances
has been delivered to Corporation (it being agreed that, if Corporation effects
a cure of an event or condition under any particular one of such clauses, it
shall not again be permitted during the Term to cure an event or condition under
that same clause); provided that Officer shall be required to provide such
written notice to Corporation within 30 days following the date that such
circumstance first becomes known to Officer:

 

(i)                                   the assignment to Officer of any duties
inconsistent with Officer’s positions as set forth in Paragraph l, or an adverse
alteration in the nature or status of Officer’s responsibilities;

 

–6–

--------------------------------------------------------------------------------


 

(ii)                                upon or after a Change in Control (as
defined below), a substantial change in the nature of the business operations of
Corporation;

 

(iii)                             a reduction by Corporation in Officer’s Base
Salary or Retention Bonus as in effect on the date hereof or as the same may be
increased from time to time;

 

(iv)                            the relocation of Corporation’s principal
executive offices to a location outside the Los Angeles and Pasadena, California
metropolitan areas, or Corporation’s requiring Officer to be based anywhere
other than Corporation’s principal executive offices except for required travel
on Corporation’s business to an extent substantially consistent with Officer’s
business travel obligations immediately to the date hereof;

 

(v)                               the failure by Corporation to pay Officer any
portion of his current compensation, or to pay Officer any portion of an
installment of deferred compensation under any deferred compensation program of
Corporation, within seven days of the date such compensation is due;

 

(vi)                            upon or after a Change in Control, the failure
by Corporation to continue in effect any compensation plan in which Officer
participates immediately prior to the Change in Control which is material to
Officer’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by Corporation to continue Officer’s participation therein (or in
such substitute or alternative plan) on a basis not materially less favorable,
both in terms of the amount of benefits provided and the level of participation
relative to other participants, as existed prior to the Change in Control;

 

(vii)                         upon or after a Change in Control, the failure by
Corporation to continue to provide Officer with benefits substantially similar
to those under any of Corporation’s directors and officers liability insurance,
life insurance, medical, health and accident, or disability plans in which
Officer was participating at the time of a Change in Control, the taking of any
action by Corporation which would directly or indirectly materially reduce any
of such benefits or deprive Officer of any material fringe benefit enjoyed by
him at the time of a Change in Control, or the failure by Corporation to provide
Officer with the number of paid vacation days to which he is entitled on the
basis of years of service with Corporation in accordance with Corporation’s
normal vacation policy in effect at the time of the Change in Control;

 

(viii)                      the failure of Corporation to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement; or

 

(ix)                            a material breach of this Agreement by
Corporation.

 

Officer’s right to terminate Officer’s employment for Good Reason shall not be
affected by Officer’s incapacity due to physical or mental illness.  In
addition, notwithstanding any other provision of this Agreement, (i) any
termination of employment by Corporation (other than a termination by
Corporation for Cause), or failure to renew this Agreement, during the six-month
period following a Change in Control (the “Six-Month Period”) shall  be treated
as a termination by Officer for Good Reason, and (ii) any termination of
employment (other than a termination by Corporation for Cause), regardless of
the reason therefor or the party initiating the termination,  shall be treated
as a termination by Officer for Good Reason if it occurs within the 30-day
period following the Six-Month Period.

 

–7–

--------------------------------------------------------------------------------


 

4.3                            Effect of Termination.  In the event that this
Agreement is terminated by Corporation or Officer prior to the Termination Date
in accordance with the provisions of this Paragraph 4, the obligations and
covenants of the parties under this Paragraph 4 shall be of no further force and
effect, except for the obligations of the parties set forth below in this
Paragraph 4.3, and such other provisions of this Agreement which shall survive
termination of this Agreement as provided in Paragraph 6.11 below.  Except as
otherwise specifically set forth in this Agreement, all amounts due upon
termination shall be payable on the date such amounts would otherwise have been
paid had the Agreement continued through its Term; provided, however, that
subject to the provisions of each plan governing Deferred Amounts (as defined
below), including, but not limited to, provisions that may delay the payment of
Deferred Amounts until six months and one day after Officer’s Separation From
Service (as defined in Paragraph 4.4(b)(i)), Deferred Amounts shall be payable
within 30 days following the Early Termination Date.  In the event of any such
early termination in accordance with the provisions of this Paragraph 4.3,
Officer shall be entitled to the following:

 

(a)                               Termination by Corporation.

 

(i)                                   Termination Without Cause.  In the event
that Corporation terminates this Agreement without Cause pursuant to Paragraph
4.1(a) above, Officer shall be entitled to:  (i) Earned Base Salary; (ii) any
earned Bonus, for the fiscal year of Corporation immediately prior to the fiscal
year in which Officer is terminated, that Officer is entitled to receive,
pursuant to Paragraph 3.3 of this Agreement, but which has not been paid to
Officer as of the Early Termination Date, in the amount in which such bonus
either has been determined or approved by the Board (or a committee of the
Board) or is readily ascertainable (in all cases without regard to any ability
of the Board (or committee) to exercise any negative discretion regarding
payment), at the same time that other executive bonuses are determined, by
reference to Performance Bonus Criteria previously established by the Board (or
a committee of the Board) (an “Earned Bonus”); (iii) vested benefits pursuant to
written employee benefit plans (“Earned Benefits”) and reimbursable expenses;
(iv) any compensation earned but deferred (“Deferred Amounts”); (v) a pro rata
Bonus for the portion of the fiscal year in which Officer’s termination occurs,
equal to the sum of (a) a pro rata portion of the Retention Bonus for the
applicable year and (b) a pro rata portion of the Performance Bonus for the
applicable year, which shall be determined by an independent certified public
accountant mutually acceptable to Officer and Corporation, based on
Corporation’s or Officer’s, as applicable, level of achievement of the
Performance Bonus Criteria during the financial quarters in the year of
Officer’s termination that were completed prior to such termination, provided
that if such termination occurs prior to the end of the first financial quarter
of the applicable year, the Performance Bonus shall be determined based on
Corporation’s or Officer’s, as applicable, level of achievement of the
Performance Bonus Criteria for the immediately preceding year, and provided,
further, that in any event, for purposes of this clause (b), the Performance
Bonus that is to be prorated for the applicable year shall not be less than the
Performance Bonus for the immediately preceding year (a “Pro Rata Bonus”);
provided, however, that the parties hereto (1) acknowledge that any Performance
Bonus based upon performance during any fiscal year beginning on or after
January 2, 2009 will not qualify as “performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) and
(2) agree to renegotiate in good faith the foregoing provisions of this clause
(v) if Corporation wishes to qualify any Performance Bonus as “performance-based
compensation” under Section 162(m) of the Code; (vi) the Severance Payment (as
defined below); (vii) continued participation throughout the three-year period
following Officer’s termination of employment in all employee welfare and
pension benefit plans, programs or arrangements to the extent permitted by those
plans (but at such costs no higher than as in effect immediately preceding such
termination), provided that Corporation shall in no event be required to provide
any benefits otherwise required by this clause (vii) after such time as Officer
becomes entitled to

 

–8–

--------------------------------------------------------------------------------


 

receive benefits of the same type from another employer or recipient of
Officer’s services; (viii) payment of full salary in lieu of all accrued
vacation; (ix) for a period of up to 180 days following Officer’s termination of
employment, outplacement services (which shall be reasonable for an officer of
Officer’s status at a company such as Corporation) through a bona fide
outplacement organization acceptable to Officer that, at a minimum, agrees to
supply Officer with outplacement counseling, a private office and administrative
support, including telephone service (“Applicable Outplacement Services”);
(x) full and immediate vesting of any and all outstanding and unvested equity or
equity-based compensation awards (including without limitation restricted stock
and stock options) granted to Officer under Corporation’s stock option or
incentive compensation plans and exercisability of any and all outstanding
options for their full terms without regard to the termination (for the
avoidance of doubt, such awards for purposes of this Agreement include, without
limitation, the grants of restricted stock and options listed on Schedule A
hereto); and (xi) any payments which would have been payable under the last
sentence of Paragraph 3.3(a) (Bonus) herein if Officer’s employment had not
terminated.  In the event Officer’s participation in any such plan, program or
arrangement described in this Paragraph 4.3(a)(i) is barred, Corporation shall
arrange to provide Officer with substantially similar benefits (on a post-tax
basis).

 

(ii)                                Termination for Cause.  In the event that
Corporation terminates this Agreement for Cause pursuant to Paragraph
4.1(b) above, Officer shall be entitled to (i) Earned Base Salary; (ii) any
Earned Bonus; (iii) Earned Benefits and reimbursable expenses; and (iv) any
Deferred Amounts.  Officer shall not be entitled to any Pro Rata Bonus, future
annual Bonus or Severance Payment.

 

(iii)                             Termination Due to Death or Permanent
Disability.  In the event that Officer’s employment is terminated by reason of
death or Permanent Disability, he shall be entitled to all compensation and
benefits described in Paragraph 4.3(a)(i) above, except subparagraph
(ix) therein.

 

(iv)                            Termination Due to Non-Renewal.  In the event
that Corporation does not renew this Agreement as contemplated by Paragraph 2
above, and either party terminates Officer’s employment upon the scheduled
expiration of the Term (and, for the avoidance of doubt, the termination is not
treated as a termination for Good Reason under the last sentence of Paragraph
4.2(b) above), Officer shall be entitled to all of the compensation and benefits
to which he would be entitled under Paragraph 4.3(a)(i) above in the event of a
termination by Corporation without Cause, except that the definition of
“Severance Payment” in Paragraph 4.4(a) below shall be applied by substituting
“two times” for “three times,” as the latter appears therein.

 

(b)                              Termination by Officer.

 

(i)                                   Termination Other than for Good
Reason.  In the event that Officer terminates this Agreement other than for Good
Reason, Officer shall be entitled to (i) Earned Base Salary; (ii) any Earned
Bonus; (iii) Earned Benefits and reimbursable expenses; and (iv) any Deferred
Amounts.  Officer shall not be entitled to any Pro Rata Bonus, future annual
Bonus or Severance Payment.

 

(ii)                                Termination for Good Reason.  In the event
that Officer terminates this Agreement for Good Reason, Officer shall be
entitled to all of the compensation and benefits to which he would be entitled
under Paragraph 4.3(a)(i) above in the event of a termination by Corporation
without Cause; provided, however, that in the event that Officer terminates this
Agreement for Good Reason pursuant to Paragraph 4.2(b)(iii), Earned Base Salary
shall mean all

 

–9–

--------------------------------------------------------------------------------


 

semi-monthly installments of Base Salary as in effect on the date of termination
or the date immediately prior to any reduction under Paragraph 4.2(b)(iii),
whichever is greater, which have become due and payable to Officer, together
with any partial monthly installment prorated on a daily basis up to and
including the applicable Termination Date.

 

4.4       Severance Payment; Post-Employment Consulting

 

(a)        Definition of “Severance Payment.”  For purposes of this Agreement,
the term “Severance Payment” shall mean an amount equal to three times Officer’s
Aggregate Compensation.  For purposes of this Agreement, “Aggregate
Compensation” shall mean the sum of (i) the greater of (a) Base Salary, as in
effect on the date of termination, or (b) effective on and following January 1,
2009, Unreduced Base Salary, and (ii) the sum of (a) the Retention Bonus for the
applicable year and (b) the Performance Bonus for the applicable year, as
determined pursuant to clause (v)(b) of the first sentence of Paragraph
4.3(a)(i) above; provided, however, that in the event that Officer terminates
this Agreement for Good Reason pursuant to Paragraph 4.2(b)(iii), Aggregate
Compensation shall mean the sum of (i) the greatest of (a) Base Salary, as in
effect on the date of termination, (b) Base Salary, as in effect on the date
immediately prior to any reduction described in Paragraph 4.2(b)(iii), or
(c) effective on and following January 1, 2009, Unreduced Base Salary, and
(ii) the sum of (a) the Retention Bonus for the applicable year or as in effect
on the date immediately prior to any reduction described in Paragraph
4.2(b)(iii), whichever is greater, and (b) the Performance Bonus for the
applicable year, as determined pursuant to clause (v)(b) of the first sentence
of Paragraph 4.3(a)(i) above.  In the event that Officer is entitled to a
Severance Payment, except by virtue of death or Permanent Disability, Officer
shall provide post-employment consulting services pursuant to Paragraph
4.4(c) below).

 

(b)        Payment of Severance Payment and Pro Rata Bonus; Section 409A.  In
the event that Officer is entitled to any Severance Payment or Pro Rata Bonus
pursuant to Paragraph 4.3 above, such Severance Payment and Pro Rata Bonus shall
be payable in a lump sum within 10 days following Officer’s termination of
employment; provided, however, that:

 

(i)         payment of such amounts and any other amounts or benefits provided
under this Agreement in connection with Officer’s termination of employment that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with Officer’s termination of employment unless and until Officer has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”)), unless Corporation
reasonably determines that such amounts and benefits may be provided to Officer
without causing Officer to incur the adverse personal tax consequences under
Section 409A; and

 

(ii)        it is intended that (a) each installment of any amounts or benefits
payable under this Agreement be regarded as a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i) (and each such installment is
hereby designated as separate for such purpose), (b) all payments of any such
amounts or benefits satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (c) any such amounts or
benefits consisting of COBRA premiums also satisfy, to the greatest extent
possible, the exemption from the application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(9)(v).  However, if any such amounts or
benefits constitute “deferred compensation” under Section 409A and Officer is a
“specified employee” of Corporation, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of such benefit payments shall be delayed as follows:
on the earlier to occur of (a) the date that is six months and one day

 

–10–

--------------------------------------------------------------------------------


 

after Officer’s Separation From Service and (b) the date of Officer’s death
(such applicable date, the “Delayed Initial Payment Date”), Corporation shall
(1) pay Officer a lump sum amount equal to the sum of the benefit payments that
Officer would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the benefits had not been delayed pursuant
to this paragraph and (2) commence paying the balance, if any, of the benefits
in accordance with the applicable payment schedule.

 

Officer and Corporation agree that one-half of any Severance Payment shall
constitute consideration for Officer’s compliance with the post-employment
consulting provisions of Paragraph 4.4(c) below and the noncompetition
obligation of Paragraph 5.

 

(c)        Post-Employment Consulting.

 

(i)         Consulting Period.  In the event that Officer is entitled to a
Severance Payment, except by virtue of death or Permanent Disability, Officer
shall continue to provide services to Corporation as a consultant for the period
(the “Consulting Period”) from the termination of Officer’s employment through
the earlier of: the 12-month period following Officer’s termination of
employment, or the date of the termination of Officer’s service as a consultant
by Corporation due to Officer’s material breach of this Agreement.

 

(ii)        Consulting Duties.  Officer shall be available to provide consulting
services during the Consulting Period (or shorter period, if applicable) in
Officer’s areas of expertise, as requested by the Chief Executive Officer of
Corporation or the Board (or a committee of the Board).  Officer shall make
himself available to provide such services for up to 20 hours per month for the
first three months of the Consulting Period, and five hours per month for the
remainder of the Consulting Period; provided that the Executive shall not be
required to provide services that would conflict with or otherwise interfere in
any way with his duties or responsibilities (including without limitation as to
the time, place and manner of services) for any subsequent employer or other
recipient of his services.  Corporation shall require such services at
reasonable times and places mutually agreed upon by Corporation and Officer.  By
way of example, it shall not be a breach of this Agreement if Officer has made
himself available to render such services and Corporation does not require
Officer to render all such services.

 

(iii)       Independent Contractor Status.  During the Consulting Period (or
shorter period, if applicable), Officer acknowledges and agrees that he
(i) shall be an independent contractor of Corporation and not an employee, and
(ii) shall not be entitled to any of the benefits that Corporation may make
available solely to its employees, except as otherwise specifically set forth in
this Agreement or to the extent that Officer elects continued health care
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) or analogous provisions of state law.  Consultant shall execute
Corporation’s standard form of independent contractor consulting agreement
(which is attached to this Agreement as Exhibit A), which shall among other
things, require Consultant to refrain from unauthorized use and disclosure of
Corporation’s confidential and proprietary information (but which shall in no
event be more restrictive than this Agreement as to such matters).

 

(iv)       Expense Reimbursement.  Corporation shall reimburse Officer for all
reasonable out-of-pocket business expenses incurred by Officer for the purpose
of and in connection with the performance of his consulting services pursuant to
this Agreement.  Officer shall be entitled to such reimbursement upon the
presentation by Officer to Corporation of vouchers or other statements itemizing
such expenses in reasonable detail consistent with Corporation’s policies.  The
amount of expenses eligible for reimbursement pursuant to this

 

–11–

--------------------------------------------------------------------------------


 

Paragraph 4.4(c)(iv) during a calendar year shall not affect the amount of
expenses eligible for reimbursement in any other calendar year.  Corporation
shall reimburse Officer for any expense eligible for reimbursement pursuant to
this Paragraph 4.4(c)(iv) on or before the end of the calendar year following
the calendar year in which the expense was incurred.

 

(d)        Full Settlement of All Obligations.  Officer hereby acknowledges and
agrees that any Severance Payment paid to Officer hereunder shall be deemed to
be in full and complete settlement of all obligations of Corporation under this
Agreement.

 

(e)        Change in Control.  For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:

 

(i)         Any Person (as such term is used in section 3(a)(9) of the
Securities Exchange Act of 1934 as amended from time to time (the “Exchange
Act”), as modified and used in sections 13(d) and 14(d) thereof, except that
such term shall not include (A) Corporation or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
Corporation or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of Corporation in
substantially the same proportions as their ownership of stock of Corporation)
becomes the Beneficial Owner, as such term is defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of securities of Corporation (not
including in the securities beneficially owned by such Person any securities
acquired directly from Corporation or its affiliates other than in connection
with the acquisition by Corporation or its affiliates of a business)
representing 25% or more of the combined voting power of Corporation’s then
outstanding securities; or

 

(ii)        The following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Corporation) whose appointment or election by
the Board or nomination for election by Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii)       There is consummated a merger or consolidation of Corporation with
any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of Corporation outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of Corporation
or any subsidiary of Corporation, at least 75% of the combined voting power of
the securities of Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Corporation (not including in the
securities beneficially owned by such Person any securities acquired directly
from Corporation or its affiliates other than in connection with the acquisition
by Corporation or its affiliates of a business) representing 25% or more of the
combined voting power of Corporation’s then outstanding securities; or

 

–12–

--------------------------------------------------------------------------------


 

(iv)       The stockholders of Corporation approve a plan of complete
liquidation or dissolution of Corporation or there is consummated an agreement
for the sale or disposition by Corporation of all or substantially all of
Corporation’s assets, other than a sale or disposition by Corporation of all or
substantially all of Corporation’s assets to an entity, at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of Corporation in substantially the same proportions as their
ownership of Corporation immediately prior to such sale.

 

4.5       Gross-Up.  If any of the Total Payments (as hereinafter defined) will
be subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code,
Corporation shall pay to Officer, no later than the 10th day following the event
that results in the imposition of the Excise Tax, an additional amount (the
“Gross-Up Payment”) such that the net amount retained by him, after deduction of
any Excise Tax on the Total Payments and any federal, state and local income and
employment taxes upon the payment provided for by this Paragraph, shall be equal
to the excess of the Total Payments over the payment provided for by this
Paragraph.  Corporation’s independent auditors shall determine whether any of
the Total Payments will be subject to the Excise Tax, the amount of such Excise
Tax and the amount of the Gross-Up Payment, and for purposes of making such
determinations, (i) all payments or benefits received or to be received by
Officer in connection with a Change in Control or the termination of Officer’s
employment (whether payable pursuant to the terms of this Agreement or of any
other plan, arrangement or agreement with Corporation, its successors, any
person whose actions result in a Change in Control or any person affiliated (or
which, as a result of the completion of the transactions causing a Change in
Control, will become affiliated) with Corporation or such person within the
meaning of Section 1504 of the Code (the “Total Payments”)) shall be treated as
“parachute payments” (within the meaning of Section 280G(b)(2) of the Code)
unless, in the opinion of Tax Counsel (as defined below), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(4)(A) of the Code, and all “excess parachute
payments” (within the meaning of Section 280G(b)(1) of the Code) shall be
treated as subject to the Excise Tax, unless in the opinion of Tax Counsel such
excess parachute payments represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4)(B) of the Code, or
are not otherwise subject to the Excise Tax, and (ii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by Corporation’s
independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.  For purposes of determining the amount of the
Gross-Up Payment, Officer shall be deemed to pay federal income and other taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the residence of
Officer on the Early Termination Date, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local
taxes.  For purposes of this Paragraph, (i) the term “Tax Counsel” shall mean
the tax counsel selected by Corporation’s independent auditors prior to the
Change in Control and reasonably acceptable to Officer; provided, however, that
if Corporation’s independent auditors prior to the Change in Control are the
auditors for the acquiror (or its affiliate) in the Change in Control, the term
“Tax Counsel” shall mean the tax counsel selected by Officer and reasonably
acceptable to Corporation, and (ii) Tax Counsel may not be a firm that provides
services for Corporation (or the acquiror or its affiliate in a Change in
Control) unless Officer expressly consents in writing.

 

4.6       No Mitigation or Offset.  Officer shall not be required to mitigate
damages under this Agreement by seeking other comparable employment or
otherwise, and the amount of any payment or benefit provided for in this
Agreement, shall not be reduced by any compensation earned by or provided to
Officer as the result of employment by an employer other than Corporation.

 

–13–

--------------------------------------------------------------------------------


 

5.                                    Noncompetition.

 

During the Term and ending 12 months following the date that Officer ceases to
be an employee of Corporation, Officer shall not engage in any activity directly
and materially competitive, with a material adverse impact on Corporation, with
the business of Corporation. (By way of example and for avoidance of ambiguity,
the noncompetition period in the preceding sentence is intended to run for one
year from termination of employment, regardless of whether Executive is
consulting for all or part of that one year period pursuant to the terms of
Paragraph 4.4 above.)  This provision shall not be construed to prohibit Officer
from owning up to 5% of the outstanding voting shares of the equity securities
of any corporation whose common stock is listed for trading on any national
securities exchange or on the NASDAQ system.

 

6.                                    Miscellaneous.

 

6.1       Payment Obligations.  Corporation’s obligation to pay Officer the
compensation and to make the arrangements provided herein shall be
unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder.  If arbitration after a Change in Control shall be brought to
enforce or interpret any provision contained herein, Corporation shall, to the
extent permitted by applicable law and Corporation’s Articles of Incorporation
and By-Laws, indemnify Officer for Officer’s attorneys’ fees and disbursements
incurred in such arbitration.

 

6.2       Confidentiality.  Officer agrees that all confidential and proprietary
information relating to the business of Corporation shall be kept and treated as
confidential both during and after the Term, except as may be permitted in
writing by the Board or as such information is within the public domain or comes
within the public domain without any breach of this Agreement; provided,
however, that this Paragraph 6.2 imposes no obligation upon Officer with respect
to information that (i) was in Officer’s possession before receipt from
Employer; (ii) is disclosed to immediate family members, or to tax, financial,
or legal advisors for purposes of obtaining such advice; (iii) is rightfully
received by Officer from a third party who does not have a duty of
confidentiality; or (iv) is disclosed as required by law or legal process.

 

6.3       Waiver.  The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.

 

6.4       Entire Agreement; Modifications.  Except as otherwise provided herein,
this Agreement (together with the agreements and plans referred to herein)
represents the entire understanding among the parties with respect to the
subject matter hereof, and this Agreement supersedes any and all prior
understandings, agreements, plans and negotiations, whether written or oral,
with respect to the subject matter hereof, including without limitation any
understandings, agreements or obligations respecting any past or future
compensation, Bonuses, reimbursements or other payments to Officer from
Corporation.  All modifications to the Agreement must be in writing and signed
by the party against whom enforcement of such modification is sought.

 

6.5       Notices.  All notices and other communications under this Agreement
shall be in writing and shall be given by facsimile or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three days after mailing or 24 hours after transmission of
a facsimile (if the receipt of the facsimile is confirmed) to the respective
persons named below:

 

–14–

--------------------------------------------------------------------------------


 

If to Corporation:

Alexandra Real Estate Equities, Inc.

 

385 East Colorado Boulevard Suite 299

 

Pasadena, CA  91101

 

Phone:  (626) 578 0777

 

 

If to Officer:

Joel S. Marcus,

 

at the address shown on the execution page hereof.

 

 

 

With a copy to:

 

 

 

White & Case LLP

 

1155 Avenue of the Americas

 

New York, New York 10036

 

Attention: Andrew L. Oringer, Esq.

 

Phone:  (212) 819 8561

 

Any Party may change such Party’s address for notices by notice duly given
pursuant hereto.

 

6.6       Headings.  The Paragraph headings herein are intended for reference
only and shall not by themselves determine the construction or interpretation of
this Agreement.

 

6.7       Governing Law.  Other than with respect to Paragraph 6.13 below, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California without regard to its principles of conflict of laws.

 

6.8       Arbitration.  Any dispute arising out of or relating to this Agreement
or its enforcement, breach, performance, or interpretation, that cannot be
settled by good faith negotiation between the parties shall be submitted to
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), or its successor,
for final and binding arbitration by a single arbitrator in Los Angeles,
California, pursuant to JAMS’ then applicable arbitration rules (incorporated
herein by reference), which arbitration shall be the exclusive remedy of the
parties hereto.  By agreeing to this arbitration procedure, the parties waive
the right to resolve any such dispute through a trial by jury or judge or by
administrative proceeding.  The resulting arbitration shall be deemed equivalent
to a final order of a court having jurisdiction over the subject matter, shall
not be appealable, and shall be enforceable in any court of competent
jurisdiction.  The arbitrator shall (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law, and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  Corporation shall pay all of JAMS’ administrative fees (including
but not limited to arbitrator fees) for this arbitration.  Submission to
arbitration shall not preclude the right of any party hereto involved in a
dispute regarding this Agreement (each, a “Disputing Party” and collectively,
the “Disputing Parties”) to institute proceedings for injunctive relief to
prevent irreparable harm pending the arbitration of a matter subject to
arbitration pursuant to this Agreement.  Subject to the exceptions contained in
Paragraph 6.2, any documentation and information submitted by any party in the
arbitration proceeding shall be kept strictly confidential by the parties and
the arbitrator.

 

6.9       Severability.  Should a court or other body of competent jurisdiction
determine that any provision of this Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, and enforced along with all other provisions of this
Agreement to the extent possible under applicable law consistent with the intent
of the parties.

 

–15–

--------------------------------------------------------------------------------


 

6.10     Survival of Corporation’s Obligations.  Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to Corporation. 
This Agreement shall not be terminated by any merger or consolidation or other
reorganization of Corporation.  In the event any such merger, consolidation or
reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person.  This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as herein expressly provided, this Agreement shall not be assignable
either by Corporation (except to an affiliate of Corporation, in which event
Corporation shall remain liable if the affiliate fails to meet any obligations
to make payments or provide benefits or otherwise) or by Officer.

 

6.11     Survival of Certain Rights and Obligations.  The rights and obligations
of the parties hereto pursuant to Paragraphs 4.3, 4.4, 4.5, 4.6, 5, 6.1 through
6.11, and 6.13 hereof shall survive the termination of this Agreement.

 

6.12     Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

 

6.13     Indemnification and Insurance.  In addition to any rights to
indemnification to which Officer is entitled under Corporation’s Articles of
Incorporation and By-Laws, Corporation shall indemnify Officer at all times
during and after the Term to the maximum extent permitted under Section 2-418 of
the General Corporation Law of the State of Maryland or any successor provision
thereof and any other applicable state law, and shall pay Officer’s expenses in
defending any civil or criminal action, suit, or proceeding in advance of the
final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws.  It is expressly understood and
agreed that Corporation shall continue to indemnify Officer as provided above
after the Term has ended for any claims that may be made against him with
respect to his service as a director or officer of Corporation.  Corporation
shall cover Officer, at Corporation’s expense, under director and officer
insurance which provides coverage not less than the amount of coverage on the
date hereof, covering any and all claims arising out of Officer’s tenure as an
officer or manager of Corporation, both during and, at all times while potential
liability exists, after the Term on a basis no less favorable in each and every
respect as is applicable to any officer (whether current or former) of
Corporation.

 

–16–

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

CORPORATION:

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.,
a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

Name: Dean A. Shigenaga

 

 

Title:  Chief Financial Officer

 

 

 

Date:

December 31, 2008

 

 

 

 

 

OFFICER:

 

 

 

 

 

By:

/s/ Joel S. Marcus

 

 

Joel S. Marcus

 

 

 

 

Date:

December 31, 2008

 

--------------------------------------------------------------------------------